Order denying motion to vacate judgment affirmed, with costs. In our opinion the appellant was guilty of unreasonable neglect. The commission for the deposition which was sought could have been issued and returned long before the day upon which the trial was sought to be commenced. The appeal from the judgment is dismissed, with costs. The judgment was a default judgment. The appearance of counsel before the trial was commenced and before the jury was sworn and the request for a postponement and his withdrawal from all proceedings thereupon taken did not constitute a trial from which an appeal from the judgment entered thereon may be taken. Young, Kapper, Hagarty, Carswell and Davis, JJ., concur.